MEMORANDUM OPINION

                                          No. 04-12-00031-CR

                                  IN RE Myles Thomsen HAMMON

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: February 8, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 17, 2012, relator Myles Thomsen Hammon filed a petition for writ of

mandamus, complaining of the trial court’s failure to rule on various pro se motions. However,

counsel has been appointed to represent relator in the criminal proceeding pending in the trial

court for which he is currently confined.           A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on

pro se motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not



1
  This proceeding arises out of Cause No. NM121921, styled State of Texas v. Myles Thomsen Hammon, pending in
the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                                  04-12-00031-CR


abuse its discretion by declining to rule on relator’s pro se motions filed in the criminal

proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is denied.

TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM

DO NOT PUBLISH




                                              -2-